Sherwood, O. J. —
Plaintiff sued in ejectment for lands in Polk county and had judgment. The only allegation of error is the admission of the county plat of Polk coun*286ty to establish, who entered the land from the United States Government. This evidence was objected to for two reasons only: 1. That it was not properly certified. 2. That it had been changed since certified. The certificate is in these words:
United States Land Office, \ Springfield, Mo., August 10, 1868. j
“ I certify that the., within plat is a correct abstract of the records in this office.”
John S. Waddill, Register.
I. Section 11, p. 591,1 Wag. Stat., provides: “ Copies of any entry or entries or memoranda, made on the books of the office of any register or receiver of any United States land office certified by the said register or receiver to be correct, shall be received in evidence in the trial of any cause in any of the courts of this State.” It is evident that the register in his certificate used the word “ abstract” in the sense of “ copy.” While it is true that the certificate might have been more formal, yet we do not regard it as insufficient. (McClure v. McClurg, 53 Mo. 173.) And the manner in which the certificate is signed, sufficiently shows that Waddill was register, and signed the certificate in that capacity. No objection was made at the trial that no evidence was offered to show that Waddill was register at the time he made the certificate; any objection on that score will therefore be presumed to have been waived and cannot be raised here.
II. Relative to the second ground of objection, the addition to the plat of other entries after the entry of the premises in question had been properly made and certified, can, by no possibility effect the validity of such entry. We therefore affirm the judgment.
All concur.
Affirmed.